 

Case 2:18-cv-09253-JCZ-JVM Document 85-3 Filed 11/04/20 Page 1 of 5

 

Deposition of MARK LEVIN, M.D.
Taken on October 8, 2020

EXHIBIT INDEX

1 - Bayer HealthCare Aspirin Regimen Box Warning.

2 - ENBREL® Package Insert.

3 - Declaration of Nkechinyere Emejuaiwe, MD

DAWN D. TUPPER, CCR, RPR
(504) 430-0491

 

3
INDEX
i
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA
NO. 18-9253 SECTION ACL)
EXAMINATIONS
KENNETH NASSET
Page | Line
VERSUS
UNITED STATES OF AMERICA
Deposition of MARK LEVIN, M.D., 6 GEL EXAMINATION BY MS. KAUFMAN 5 18
COURT, MONSEY, NEW YORK 10952, taken VIA ZOOM
TELECONFERENCE, on Thursday, October 8, 2020. EXAMINATION BY MS. VASQUEZ 66 16
DEPONENT LOCATED AT 6 GEL COURT, MONSEY, NEW
YORK 10952.
APPEARANCES: EXHIBITS
VASQUEZ LAW
Attorneys at Law
BY ZOOM TELECONFERENCE: :
JESSICA VASQUEZ, ESquire Exhibit #4 35 2
400 Poydras $treet we
suite $00 Exhibit #2 55 6
New Orleans, Louisiana 70130
ATTORNEYS FOR PLAINTIFF
ASSISTANT UNITED STATES ATTORNEY
Attorneys at Law
BY ZOOM TELECONFERENCE:
MARY KATHERINE KAUFMAN, Esquire
650 Poydras Street
Suite 1600
New Orleans, Louisiana 70130
ATTORNEYS FOR DEFENDANT
ALSO PRESENT VIA 200M TELECONFERENCE:
KENNETH NASSET
REPORTED BY:
VERNE B. MULLINS
certified court Reporter
Registered Diplomate Reporter
certified shorthand Reporter (Tx)
DAWN D. TUPPER, CCR, APR DAWN D. TUPPER, CCR, RPR
(BCI) 430-0491
(504) 430-0497
2 4
KENNETH NASSET VS. UNITED STATES OF AMERICA s LPULA LON

It is stipulated and agreed by and
between counsel forthe parties hereto that
the deposition of the aforementioned witness
is hereby being taken under the Federal Rules
of Civil Procedure, for all purposes, in
accordance with law;

That the formalities of reading and
signing are specifically waived;

That the formalities of sealing,
certification and filing are specifically
waived;

That all objections, save those as to the
form of the question and the responsiveness of
the answer, are hereby reserved until such
time as this deposition, or any part thereof,
may be used or sought to be used in evidence.

VERNE B. MULLINS, Registered Diplomate
Reporter, Certified Court Reporter, in and for
the Parish of Orleans, State of Louisiana, and
Certified Shorthand Reporter (TX), officiated

in administering the oath to the witness.

DAWN D. TUPPER, CCR, RPR
(504) 430.0494

 

 

 

1 of 18 sheets

Page 1 to 4 of 69

10/19/2020 06:15:29 PM

 

 
 

Case 2:18-cv-09253-JCZ-JVM Deasum

ent 85-3 Filed 11/04/20 Page 2 of5

2?

 

 

DAWN D. TUPPER, CCR, RPR
(504) 430-0491

 

osess 1 A. You can call the primary care physician to osze42 | 50 milligrams.
osseso 2 help you navigate the records, tell you what's osso43 2 G. How often?
oss702 « S important, There are ways of looking through osu 3 A, Weekly.
aroma the records that you pick up or learn, to oss 4 Q. And what about HUMIRA@?
5 learn to identify the most important records. oz047 § A, HUMIRA®, I don't remember.
o3712 § I would not say that every -- every patient wzesz 6 G@. And how do you consent patients when you
oars 7 with 10,000 records gets all of the 10,000 osses5 | 7 prescribe HUMIRA® and ENBREL®?
oos7ta | 8 records read, but that is a very rare osess 8 A. The same way I do for my cancer patients. We
_|0o3721 9 situation. osses9 9 sit down, I explain what the drug does. I
ooa722 10 Nevertheless, one has to review them, ov4o0a 10 explain what the side effects are, drawing
o937.25 11 peruse them, look them over, whatever you call | 0.94007 11 primarily on the prescribing information, and
| oss728 12 it, focus on what's important. Certainly, osaon1 12 then any drug in the infusion room gets a
osa7za 13 look at the previous -- in the drugs the ov4or14 13 written consent, which is pre-printed with all
ova73s 14 patient is on, what problems are listed in the ovate 14 the main side effects.
coarse 15 record, and look through the important notes. ovsora 15 If there's something else to be added, I
ova7ua 16 Every physician deals with that differently. os4021 16 write itin. The patient signs it, I sign it,
oss74e 17 What's important is that you don't miss ooso24 17 and the witness signs it, and the patient gets
oa3749 18 anything. osto27 18 @ copy, along with a printout that lists the
os37s0 19 @. Have you ever written a prescription for osdo2z4 19 side effects and what to do if they occur.
o93785 20 HUMIRA® or ENBREL@? aa4ose 20 GQ. Now, is that your practice or is that what the
_| osars7 21 A. I have. os4o4o 214 law requires in New Jersey?
oez7ss 22 @. About how many? owes 22 A, There's no legal requirement. It's an ethical
oze01 23 A. I would say maybe a dozen. oo4o44 2S requirement, which is the part of the standard
osze0s 24 QQ. Okay. And for what? os4ous 24 of care, to obtain informed consent, and I
‘| osaeo7 25 A. Most of the time, for -- for arthritis, os4o:51 2D would say that a written consent of some kind
DAWN D. TUPPER, CCR, RPR DAWN D. TUPPER, CCR, RPR
(504) 430-0491 (504) 430-0491
26 28
o3ai5 1 rheumatoid arthritis, psoriatic arthritis. osaose 1 is universal.
osssig 2 The -- my role in this is not to diagnose and oezi00 2 Q. For medication?
| osse22 3 treat it, we already discussed that, by os01 3 A. Let me just say -- as well as the
osse27 4 getting referrals from the rheumatologist. costes 4 documentation of having had this discussion,
coze20 5 But infusion rooms will not take orders from ooatcos «5 and it is some kind of a statement that side
| ossea2 6 physicians who are not cleared to write orders oats © & effects were discussed, including possibility
oozs40 7 in infusion room, so the actual writing of the ovine «7 of death.
ooseaa 8 orders falls to me. cosite 8 And the better practice is that some of
‘lossezs G9 Q. And how are HUMIRA® and ENBREL® administered? | ows 9 the side effects are actually written out in
asso 10 A. They are administered through a subcutaneous | e120 10 the note. I'm sorry, you -- you were asking
ooaess 17 injection, oosiza 14 something?
ozess 12 @, Okay. Your declaration states that they're saizs 12 @. You're saying written consent, you believe
oozeso 13 administered through infusion; is that osat28 13 that that is universal; is that correct, for
os3904 14 correct? osmis1 14 medication?
ozoor 15 A. Well, let me just look at that, I don't think owiz2 15 A. Correct, correct.
_ oaze03 16 it was exactly the language. You may be seaiss 16 @. If I told you that that's not the law in
ooaa1s 17 referring to the first paragraph, says: "As oxiar 17 Louisiana, would that change your opinion?
~ osse1a 18 an administrator and practitioner in infusion oiaa 18 A. No, it's not a law. It's an ethical --
osse22 19 suites, I'm familiar with drugs ENBREL® and osai47 19 bioethical, widely-accepted requirement
cess 20 HUMIRA®, and I've written orders for those ovei50 20 because of standard of care, that's my
“oo39.25 24 medications." Doesn't say that they were oouts2 27 understanding of how these things work.
peng 22 intravenous, unless there's some other place osatsa 22 G. You stated in your declaration that: "As soon
23 you're referring to. ov4200 23 as Mr. Nasset began taking ENBREL® once every
” 93932 24 Q. Okay. And what is the dosage for ENBREL®? av4204 24 week, not once every two weeks, he immediately
cses7 25 A, It's 25 milligrams or 50 milligrams. Usually o94206 25 had heart failure." Correct?

DAWN D. TUPPER, CCR, RPR
(504) 430-0491

 

7 of 18 sheets

 

Page 25 to 28 of 69

10/19/2020 06:15:29 PM

 
 

 

 

DAWN D. TUPPER, CCR, RPR
(504) 430-0491

 

Case 2:18-cv-09253-JCZ-JVM Darsument 85-3 Filed 11/04/20 Page 3 of5 54
ioosaa «1 OAL Yes, toosse =f might ask them, do you have any nausea,
roosas «<2 @, And how often have you recommended patients toosss 2 stomach pains, they may have ulcers.

100531 3 take aspirin? to0ea2 3 Basically, it's a screening to see if I should
wees 4 A. A few times a week. soos = tell them not to take it, Alcohol use,
5 @Q. Do you give patients a verbal consent for tovevs 5 allergies. But it's a different level --
_{ 10055 § aspirin or a written consent? tooase = § sorry about that,
10601 YF A. No, a verbal consent. wooss9 F GQ. Okay. When you ask the patient those
woes 8 Q. Okay. And for aspirin, what warnings do you ro0o01 8 questions, do you rely on the patient to be
Jrove10 9 give to the patient? socons «9 truthful with you?
wos 10 A. Well, aspirin and over-the-counter medication. oo. 10 A. Yes.
to017 11 A patient can go themselves and buy it in the yoos0s 14 @. Okay. Looks like I clicked something, sorry.
| te0820 12 pharmacy, you know. The requirements for toes 12 Hold on just a second.
100622 13 consent would be unique and specific to the 100917 13 Okay. Now I'd like to talk about ENBREL®.
100628 14 patient. And, say, somebody has a bleeding 10-09-23 14 Does a doctor need to get consent on all risks
_| 100827 15 problem, you would have to explain that 100826 15 listed with ENBREL®?
100629 16 aspirin increases the chance of bleeding. wooa1 16 A. Anything that the prescribing information
roost 17 It's a different ball game, altogether, than 100035 17 considers important enough to list as a
_| 100024 18 something like an injectable medication, toness 18 separate category should be reviewed.
to0e3s 19 multiple side effects like ENBREL®, wooo2s 19 @. Okay. And what risks do you get consent on?
40.0688 20 MS. KAUFMAN: Okay. Verne, if I could wo4 20 A, I don't understand the question.
| tovese 21 share my screen for a minute. ioosae 24 THE WITNESS: Can I ask for just a quick
toosss 22 THE STENOGRAPHER: Sure. 100048 22 moment? Maybe a minute?
100857 23 MS. KAUFMAN: I have the box warning for so0051 23 MS. KAUFMAN: Sure.
1onss9 24 ENBREL®, and I just want to show it to toooss 24 THE WITNESS: Bathroom break? Thank you.
‘soor01 25 you. toovse 25 I know time is limited. I'll be fast.
DAWN D. TUPPER, CCR, RPR DAWN D. TUPPER, CCR, RPR
(504) 430-0491 (504) 430-0491
50 52
toot «1 EXAMINATION BY MS. KAUFMAN: toti2t 4 (A recess was taken at 10:11 a.m.)
ooze ~=2 GQ. Do you recognize this? toi2z00 2 (On the record at 10:12 a.m.)
wort 3 A. Aspirin. toi201 3 THE WITNESS: Okay. I'm back. Sorry
oorts «4 Q. Okay. If you were going to give a patient ton203 4 about that.
woorn7  & aspirin, what warnings would you give -- would for203 & MS. KAUFMAN: That's okay.
{100720 6 you tell them about? worz03 «© «=EXAMINATION BY MS. KAUFMAN:
lyoore 7 A. AST said, it's an over-the-counter orzo F @. So when you prescribe ENBREL®, what risks do
too73a1 8 medication, it doesn't have the same tor20s 8 you get consent on?
“10733 Q requirement for consent. I might go over some [i200 9 A, So it's a question of a balance. We don't
100737 10 of the basic things, like -- like allergies or to12t4 10 want to just read from it, prescribing
soo7as 11 bieeding problems, I would find out if they're torzis 11 information, because it doesn't explain
" qoora7 12 taking amy other drugs that can increase 11219 12 anything. If you explain every single thing,
100730 13 bleeding, stomach upset, but that would be to12z21 13 it's a long process, and the patient
so07s4 14 probably ulcers, you know. That would so1223 14 doesn't -- you know, doesn't remember it, and
too7se 15 probably be what I would talk to them about. 101227 15 by the time you finish, forgets the beginning.
too7s2 16 =Q. Okay. How do you decide which warnings to to1230 16 So what I personally do is I make sure
toosoe 17 advise them on? tonz34 17 that I mentioned each heading in the
“ioe 18 A. For over-the-counter medications, I just look tor237 18 prescribing information. Like, say, if it
tooeis 19 at the patient and I explain what I think 101230 19 says cardiovascular problems, I say there'll
soosis 20 could really happen to them. I don't need to jo1242 20 be heart problems that can happen.
soos21 24 go through every possible side effects. As I to124s 24 I individualize, I explain what it means
teem 22 said, they don't need me, they can walk into 101247 22 for the patient. In the case of ENBREL®, the
23 the pharmacy and order it, that’s how the to1240 23 issue would be, I would say, you have some
i008:29 24 system works. worzs1 24 tendency towards this, because when you wear
tooezo 25 So let's say, if somebody is older, I toizse 25 it -- since you've had a heart attack sometime

DAWN D. TUPPER, CCR, RPR
(504) 430-0491

 

 

13 of 18 sheets

 

Page 49 to 52 of 69

10/19/2020 06:15:29 PM

 
 

 

 

 

DAWN D. TUPPER, CCR, RPR
(504) 430-0491

 

Case 2:18-cv-09253-JCZ-JVM Daerument 85-3 Filed 11/04/20 Page 40f5 55
tor2se 4 in the past, and you may develop heart toisit 4 the aspirin insert would be Exhibit One.
toisor 2 failure, so I want to focus on that a little 101515 2 (Exhibit #1 was marked for

| 191302 3 bit more. tots16 © 3 identification. }
tovang  & There are other alternatives, would you tosis | 4 MS. KAUFMAN: And then Exhibit Two will be
5 like me to explain them? And usually they say | toisi7 5 the ENBREL® packet insert.
| totsta = & yes, we get into a discussion. If -- if there to1s20  & (Exhibit #2 was marked for
worats «7 is a listing, let's say if it says -- if there toisar 7 identification.)
toiai9 | 8 are gastrointestinal -- just for iots2t 8 EXAMINATION BY MS. KAUFMAN:
| 101320 9 illustration -- gastrointestinal symptoms, to1s22 9 Q. Do you see it?
jo1322 10 expect that to affect your stomach and colon, to1s32 10 A. Yes,
to13:24 14 then I would go over a few things, you know, to1533 11 Q@. Okay. And so you said that, when prescribing
| totaze 12 maybe nausea, maybe diarrhea. to1543 12 ENBREL®, you would get consent -- you would
to1330 13 Things that are really relevant to the toisas 13 advise the patient on congestive heart
10:13:32 14 patient, like in this case, developing a heart 101584 14 failure. Correct?
| totaze 15 failure, I would make sure I linger over and wisss 15 A. Yes,
1o1337 16 discuss. 101587 16 @. And what other warnings would you tell the
to1337 17 » Okay. And you said that’s what you personally ioissa 17 patient about?
| to1340 18 do. Correct? 1s 18 A, Well, if we go down, the way we approach this,
toraar 19 . Correct. rors0s 19 I see the warnings and precautions, but they
tois42 20 . And what is your source, where were you taught to-te1o 20 are more developed, as you go down. There is
| 01381 21 that? toie18 21 @ warning and precaution on heart disease.
101351 22 . It makes sense, it's logical. The point of totsia 22 Let me just find it. Says: "Congestive heart
101388 23 informed consent is to have an informed 101622 23 failure, worsening or new onset may occur.”
soi4co 24 consent. The patient should understand. It's torie2a 24 But then when you go into the side effects
tot404 25 logical that you organize the risks in the toie30 25 section, it's a little bit more -- little bit
DAWN D. TUPPER, CCR, RPR DAWN D. TUPPER, CCR, RPR
(504) 430-0491 (504) 430-0491
34 56
to-t4aos 1 more likely to less likely order. And I would to1e33 1 more expanded. And that’s what I usually look
toiai2 2 say that that's what I see other physicians 101837 2 at when I talk to the patient, there's more
Taos? 3 do. In my opinion, this is the standard of toie4o | 3 information.
totaia 4 care, to do it the way I just described. wise 4 @. Do you advise a patient about the risks of
to1423 5 . Do you have a copy of the ENBREL® label in toreas = § congestive heart failure, if they do not have
101427 § front of you as you're doing this? totes? § any prior heart issues?
totaar 7 . E don't actually, no. I can get it, if you'd wiew 7 A. AST said already, anything that has a
to1a30 -& like. toies2 & separate section for it, I would mention to
| tot430 9 » That's okay. Well, I'm saying, like, when you to1ssa 9 the patient.
to14z3 10 are talking with a patient about ENBREL®, do 1o1s35 10 «GQ. And that's what you would do, personally?
101437 114 you have the label in front of you or the wissos 11 A. Yes. And I believe it’s a standard, yeah.
“ yoraze 12 packet insert? sotzo2 12 @, The standard of care for all doctors or New
toia4o 13 . I generally would, because it's not a drug I toi7os 13 Jersey?
torsaa 14 prescribe often. Some of the chemotherapy waves 14 A. All doctors. All reasonable physicians in the
| aotaae 15 drugs, I can't -- tormaa 15 country.
‘ to1400 16 . But your cancer drugs, you know those, so you i711 16 =@. Okay. Would you agree that the standard of
totast 17 don't need the packet insert or label for soi792 17 care does not require a doctor to verbally
“' yot4s4 18 those. Correct? toi734 18 consent on all risks to a patient?
'totase 19 . Right. But not all of them, but some of them. wis 19 A. T would agree that not every single risk needs
toiasa 20 The other ones, yes, I do have it in front of roi720 20 to be explained. That is practically
"yo1s01 24 me, toi74a 24 impossible.
(seenng 22 . Okay. I could show you the ENBREL® packet ioi74e 22 G. You also stated in your declaration that
23 insert? ion7ss 23 Mr. Nasset consented to receive HUMIRA® once
"1015-08 24 . Yes, ioi7ss 24 every two weeks. Correct?
1018.00 25 MS. KAUFMAN: And I guess just to clarify, tot7ze9 25 =A. Yes,

DAWN D. TUPPER, CCR, RPR
(504) 430-0491

 

10/19/2020 06:15:29 PM

Page 53 to 56 of 69

14 of 18 sheets

 

 

 
 

 

 

|

DAWN D. TUPPER, CCR, RPR
(504) 430-0491

 

Case 2:18-cv-09253-JCZ-JVM Decument 85-3 Filed 11/04/20 Page 5 of5 59
tec 1 Q. Aren't ENBREL® and HUMIRA® both TNE inhibitors w20si 1 A. It is based on the fact that ENBREL® causes
jovet1 2 used to treat psoriatic arthritis? 102053 2 heart failure, that it's a known side effect,

J toe 3 A. Yes. tozoss 3 that he was taking it when he began to
wot3 4 Q. And aren't they both subcutaneous injection? 102050 4 experience heart failure, that he was taking
5 A. Yes. to2103  4§ an every-other-week dose, which is half of the
{tots18 6 Q. So they're similar medications? so2107 § dese, which is in the prescribed information.
wre19 YF A. They are, in some ways. oz =F When he went to a weekly dose, to the full
o1az1 8 QQ. How are they different? woz 8 dose, close to the prescribing -- or talks
| 122 9 A. They work differently. There are different to2it8 9 about -- he developed heart failure.
toie30 10 schedule ones, every other week, one is every to2121 10 So there is -- there is proximate
soisas 11 week. There was some indication in the record to2i2 14 causation here. There is a temporal
toisna 12 he actually took HUMIRA® and tolerated it, and to2zi2ze 12 connection, and there is no other explanation
torea2 13 other places, it seemed like it was always to2131 13 why he would develop it right at that time.
totes 14 ENBREL® from the beginning. 102133 14 - Okay. Well, what about the fact that patients
| totaa7 15 HUMIRA®, as far as I recall, doesn't cause io2ize 15 with inflammatory arthritis are at twice the
to1850 16 the same kind of a heart failure issue. to2ize 16 risk to develop heart disease?
11283 17 Q. Okay. Would you defer to a cardiologist on 102140 17 . Itis more likely than not, in my opinion,
toiase 18 how ENBREL® and HUMIRA® might affect a porte 18 that, in this case, it was ENBREL®. Yes, they
to1900 19 patient's cardiovascular system? to21a7 19 do. They do have that increased risk. But
ioia02 20 A. No, 102153 20 the whole sequence of events, and the whole
| tete02 21 Q. Okay. I didn't see in your report where you to2i59 24 presentation, to me, it's more likely than
to1908 22 rendered an opinion connecting ENBREL® to 102202 22 not.
tois12 23 Mr, Nasset's congestive heart failure; is that 102202 23 » Okay. And so you would not defer toa
to1930 24 correct? 102206 24 cardiologist as to what caused Mr. Nasset's
|rotess 25 A. Well, I think it's pretty clear, from the 102209 25 heart failure; you believe that you can make
DAWN D. TUPPER, CCR, RPR DAWN D. TUPPER, CCR, RPR
(504) 430-0491 (504) 430-0491
58 60
11924 1 sequence from which you read -- read my to2241 1 that conclusion. Correct?
to1eaa 2 opinion. For example, on page two, I say, had i212 2 . Yes, I can.
toi942 3 this been properly done, and then you have to2217 3 . Okay. If I represented to you that a
totoaa 4 visits between 2005 to 2016, Dr. McGrath would | w227 4 rheumatologist, who treated Mr. Nasset,
toteaa 5 not have prescribed a TNF inhibitor, to2222  § Dr. Emejuaiwe, that she will testify that she
| wo1es4 6 I -- you know, to the extent that it may to2225 6 advised Mr. Nasset of the risk of congestive
toi9s7 7 not be clear to someone, I -- I'd like, for to2za0 | F heart failure, on June 5th, 2017, would you
102003 8 the record, make it clear: Yes, it did cause 102242 8 agree that he was properly consented?
ioz004 9 his heart failure. to2045 9 . I'd have to see the testimony. I cannot be
102006 10 Q. Okay. So it's your opinion that ENBREL® did 10.2280 10 rendering an opinion, based on description
to2009 17 cause Mr. Nasset's heart failure? ro2253 14 like this.
‘jto2011 12 A. Yes. tora 12 - Okay. Okay. I will pull up a signed
102012 13 @, Okay. Is that a new opinion today or are you 102342 13 declaration from Dr. Emejuaiwe, who's a
to2019 14 saying that that's in your report? 102350 14 rheumatologist with the VA. She signed this.
“. to2021 15 A, I meant for it to bein my report. I ozs: 15 And if T have you take a look at number 16.
10:20:28 16 apologize if it wasn't explicit, but I think 10-2430 16 . Okay. What is your question?
102027 17 it’s still understandable, from what I wrote. 102432 17 . Okay. And then, I'm sorry, I'm just going to
12021 18 =Q@. Okay. And what is that based on? to2a2 18 have you read number 17, as well.
| 10:20:38 19 A. I'm sorry, what is what based on? so24s 19 . Yes.
to2025 20 Q. Your opinion that ENBREL® caused Mr. Nasset's to24s 20 . Okay. Now, knowing that Dr. Emejuaiwe will
* o2040 21 myocardial infarction and congestive heart 102045 21 testify that she advised Mr. Nasset of the
‘aerag 22 failure? 402450 22 risk of congestive heart failure on June 5th,
23 A. Well, that caused his heart failure, that's my to2s3 23 2017, would you agree that he was properly
102048 24 opinion. 102453 24 consented?
toza0 25 Q.Iknow. What is that opinion based on? 10-2507 25 . [question why there is no written consent

DAWN D. TUPPER, CCR, RPR
(504) 430-0497

 

 

15 of 18 sheets

Page 57 to 60 of 69

 

10/19/2020 06:15:29 PM

 

 

 
